DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0101519 to Hsiao et al.
Regarding claim 1, Hsiao et al. teach an interconnect structure, comprising: 
a substrate (100); and 
a metal pad (122) over the substrate, the metal pad having a first surface and a second surface opposite the first surface, wherein a micro feature (¶ [0024], solder joint (131) disposed in SRO 60-100 µm) is formed in the first surface.
	Regarding claim 2, Hsiao et al. teach an interconnect structure, wherein the micro feature is formed away from an edge of the metal pad (Fig. 3, solder resist opening (SRO) is in the center).
	Regarding claim 3, Hsiao et al. teach an interconnect structure, further comprising a solder mask (128), wherein the solder mask comprises an opening that exposes the first surface of the metal pad.
	Regarding claim 4, Hsiao et al. teach an interconnect structure, wherein the micro feature is under the opening proximate to an interface between the solder mask and the metal pad (Fig. 3).
	Regarding claim 5, Hsiao et al. teach an interconnect structure, wherein the substrate is a semiconductor package (¶ [0012]). 
	Regarding claim 9, Hsiao et al. teach an interconnect structure, further comprising an interconnect joint (131) on the metal pad, wherein the interconnect joint conforms to a profile of the micro feature.
	Regarding claim 11, Hsiao et al. teach an interconnect structure, wherein the micro feature fails to be in contact with the substrate (Fig. 3).
Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive.
Applicant does not understand how Hsiao et al. teach a metal pad having a first surface wherein a micro feature is formed in the first surface. Hsiao et al. teach a metal pad (122) with a solder joint (131) having a micro feature (¶[0024]) formed in the first surface.  The size of the solder joint (131) is determined by the width of the solder mask (128), which would make a joint having a width (L2) smaller than 100 microns. A feature having a size in the range of microns can be considered a micro feature, since the term “micro feature” has not been given special meaning. The high temperature bonding process (¶[0026]) would have combined the solder layer (130) with the pad, such that the micro feature would be formed in the pad.
Allowable Subject Matter
Claims 6 – 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 – 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonably suggest:
an interconnect structure as recited in claim 6, “wherein the micro feature is formed in an edge of the metal pad;
an interconnect structure as recited in claim 10, “wherein the micro feature is in contact with the substrate; or
an interconnect structure as recited in claim 12, particularly “wherein the interconnect joint conforms to a profile of the first micro feature and the second micro feature.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814